Case 17-09878        Doc 57     Filed 10/15/18     Entered 10/15/18 09:25:57          Desc         Page 1
                                                  of 3




                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In re:                                                      Case No. 17 B 09878
         Elissa R. Wilson

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 03/29/2017.

         2) The plan was confirmed on 08/02/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 01/17/2018.

         5) The case was Dismissed on 07/11/2018.

         6) Number of months from filing to last payment: 13.

         7) Number of months case was pending: 19.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-09878             Doc 57             Filed 10/15/18    Entered 10/15/18 09:25:57                Desc         Page 2
                                                              of 3



 Receipts:

           Total paid by or on behalf of the debtor                        $4,880.00
           Less amount refunded to debtor                                      $0.00

 NET RECEIPTS:                                                                                                $4,880.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                            $2,660.01
     Court Costs                                                                          $0.00
     Trustee Expenses & Compensation                                                    $199.60
     Other                                                                                $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                            $2,859.61

 Attorney fees paid and disclosed by debtor:                              $30.00


 Scheduled Creditors:
 Creditor                                                  Claim         Claim            Claim       Principal       Int.
 Name                                            Class   Scheduled      Asserted         Allowed        Paid         Paid
 1st Loan #378                               Unsecured           0.00           NA              NA            0.00        0.00
 American InfoSource LP as agent for Direc   Unsecured           0.00        886.00          886.00           0.00        0.00
 Associated Allergists-Asthma Specia         Unsecured         300.00           NA              NA            0.00        0.00
 City of Chicago Department of Revenue       Unsecured         100.00        963.80          963.80           0.00        0.00
 Comcast                                     Unsecured         177.00           NA              NA            0.00        0.00
 Commonwealth Edison Company                 Unsecured         593.20        593.20          593.20           0.00        0.00
 Department Of Education                     Unsecured     28,375.00     34,694.96        34,694.96           0.00        0.00
 Dr. Scott E. Lipson M.D                     Unsecured         350.00           NA              NA            0.00        0.00
 JHS Marketing                               Unsecured           0.00        350.00          350.00           0.00        0.00
 Just Energy                                 Unsecured         209.00           NA              NA            0.00        0.00
 Mechanics Bank                              Secured       18,702.00     18,065.80        18,065.80        486.26    1,534.13
 Midnight Velvet                             Unsecured         258.00        258.12          258.12           0.00        0.00
 Nicor Gas                                   Unsecured         100.00        499.78          499.78           0.00        0.00
 Portfolio Recovery Associates               Unsecured         442.00        499.92          499.92           0.00        0.00
 Quantum3 Group                              Unsecured         450.00        656.65          656.65           0.00        0.00
 Village of Park Forest                      Unsecured         700.75           NA              NA            0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-09878        Doc 57      Filed 10/15/18     Entered 10/15/18 09:25:57             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                           $18,065.80            $486.26           $1,534.13
       All Other Secured                                      $0.00              $0.00               $0.00
 TOTAL SECURED:                                          $18,065.80            $486.26           $1,534.13

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $39,402.43               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $2,859.61
         Disbursements to Creditors                             $2,020.39

 TOTAL DISBURSEMENTS :                                                                       $4,880.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/15/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
